UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1807


JANICE WOLK GRENADIER,

                    Plaintiff - Appellant,

             v.

JAMES C. CLARK, Judge, in his Personal and Professional Capacity,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00280-CMH-JFA)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janice Wolk Grenadier, Appellant Pro Se. Margeaux Showell Serrano, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Janice Wolk Grenadier appeals the district court’s orders dismissing her suit

against a state judge and denying various motions. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Grenadier v. Clark, No. 1:17-cv-00280-CMH-JFA (E.D. Va. Apr. 21, 2017; May 23,

2017; June 2 & 23, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2